UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7685


JASON ZAWADZKI,

                  Petitioner – Appellant,

          v.

WARDEN TERRY O’BRIEN,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00114-gec-mfu)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Zawadzki, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jason    Zawadzki,     a   federal     prisoner,   appeals      the

district court’s order dismissing his 28 U.S.C. § 2241 (2006)

petition for a writ of habeas corpus.              We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           Zawadzki v. O’Brien,

No. 7:09-cv-00114-gec-mfu (W.D. Va. Aug. 20, 2009).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2